Exhibit 10.34

Execution Version

amendment No. 1 to CREDIT AND SECURITY AGREEMENT (REVOLVING LOAN)


This AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT (REVOLVING LOAN) (this
“Agreement”) is made as of this 25th day of June, 2018, by and among HTG
MOLECULAR DIAGNOSTICS, INC., a Delaware corporation (“HTG”), MIDCAP FUNDING IV
TRUST, as Agent for the Lenders (in such capacity, together with its successors
and assigns, “Agent”), and the other financial institutions party hereto, each
as a Lender.

RECITALS

A.Agent, Lenders, and Borrowers have entered into that certain Credit and
Security Agreement (Revolving Loan), dated as of March 26, 2018 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Original Credit Agreement” and as the same is supplemented hereby and as it may
be further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which the Lenders have agreed to make
certain advances of money and to extend certain financial accommodations to
Borrowers and certain of their Affiliates in the amounts and manner set forth in
the Credit Agreement.

 

B.Borrowers have requested, and Agent and the Lenders have agreed, to modify the
dates on certain fees become due and payable, on and subject to the conditions
and terms set forth herein.

 

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders, and Borrowers
hereby agree as follows:

1.Recitals; Construction.  This Agreement shall constitute a Financing Document
and the Recitals and each reference to the Credit Agreement, unless otherwise
expressly noted, will be deemed to reference the Credit Agreement as modified
hereby.  The Recitals set forth above shall be construed as part of this
Agreement as if set forth fully in the body of this Agreement.  Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement (including those capitalized terms used in the
Recitals hereto).

2.Amendments to Original Credit Agreement.  Subject to the terms and conditions
of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 4 below, the Original Credit Agreement is
hereby amended as follows:

(a)Section 2.2(b) of the Original Credit Agreement is hereby amended by
replacing in its entirety the phrase “June 1, 2018” in the first sentence
thereof with “July 1, 2018”.

(b)Section 2.2(d) of the Original Credit Agreement is hereby amended by
replacing in its entirety the phrase “June 1, 2018” in the first sentence
thereof with “July 1, 2018”.

(c)Section 2.2(e) of the Original Credit Agreement is hereby amended by
replacing in its entirety the phrase “June 1, 2018” in the first sentence
thereof with “July 1, 2018”.

3.Representations and Warranties; Reaffirmation of Security Interest. Each
Borrower hereby confirms that all of the representations and warranties set
forth in the Credit Agreement and the other Financing Documents are true,
correct and complete in all material respects on and as of the date of such
borrowing or issuance, except to the extent that any such representation or
warranty relates to a specific

MidCap / HTG / Amendment No. 1 (Revolver)

\\DC - 036639/000001 - 12384478

--------------------------------------------------------------------------------

 

date in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date; provided, however, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.  Nothing herein is intended to impair or limit the validity, priority
or extent of Agent’s security interests in and Liens on the Collateral.  Each
Borrower acknowledges and agrees that the Credit Agreement, the other Financing
Documents and this Agreement constitute the legal, valid and binding obligation
of such Borrower, and are enforceable against such Borrower in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.  

4.Conditions to Effectiveness of Agreement.  This Agreement shall become
effective as of the date on which each of the following conditions has been
satisfied, as determined by Agent and each Lender in its sole discretion:

(a)Borrowers shall have delivered to Agent this Agreement, duly executed by each
Borrower;

(b)all representations and warranties of Borrowers contained herein are true,
correct and complete in all material respects on and as of the date of such
borrowing or issuance, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date; provided, however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof (and such parties’ delivery of their
respective signatures hereto shall be deemed to be its certification thereof);
and

(c)no Default or Event of Default shall exist under any of the Financing
Documents.

5.No Waiver or Novation.  The execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any right, power or remedy of Agent,
nor constitute a waiver of any provision of the Credit Agreement, the Financing
Documents or any other documents, instruments and agreements executed or
delivered in connection with any of the foregoing. Nothing herein is intended or
shall be construed as a waiver of any existing Defaults or Events of Default
under the Credit Agreement or the other Financing Documents or any of Agent’s
rights and remedies in respect of such Defaults or Events of Default.  This
Agreement (together with any other document executed in connection herewith) is
not intended to be, nor shall it be construed as, a novation of the Credit
Agreement.

6.Affirmation.  Each Borrower hereby acknowledges and agrees that the Credit
Agreement and all other Financing Documents (and all covenants, terms,
conditions and agreements therein) shall remain in full force and effect, and
are hereby ratified and confirmed in all respects by such Borrowers.  Each
Borrower covenants and agrees to comply with all of the terms, covenants and
conditions of the Credit Agreement and the Financing Documents, notwithstanding
any prior course of conduct, waivers, releases or other actions or inactions on
Agent’s or any Lender’s part which might otherwise constitute or be construed as
a waiver of or amendment to such terms, covenants and conditions.

7.Miscellaneous.

(a)Reference to the Effect on the Credit Agreement. Upon the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement.  Except as
specifically amended above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by each Borrowers.  

2

MidCap / HTG / Amendment No. 1 (Revolver)

\\DC - 036639/000001 - 12384478

--------------------------------------------------------------------------------

 

(b)THIS AGREEMENT AND ALL DISPUTES AND OTHER MATTERS RELATING HERETO OR THERETO
OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE),
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).

(c)EACH PARTY HERETO HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED IN THE STATE OF NEW YORK IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS.  EACH PARTY
HERETO EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH PARTY HERETO HEREBY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE
OF PROCESS MAY BE MADE UPON SUCH PARTY BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN THIS
AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS
BEEN POSTED.

(d)EACH BORROWER, AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.  EACH BORROWER, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH BORROWER, AGENT AND
EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.

(e)Incorporation of Credit Agreement Provisions.  The provisions contained in
Section 12.14 (Expenses; Indemnity) of the Credit Agreement are incorporated
herein by reference to the same extent as if reproduced herein in their
entirety.

(f)Headings.  Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(g)Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.

(h)Entire Agreement.  This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

(i)Severability.  In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of

3

MidCap / HTG / Amendment No. 1 (Revolver)

\\DC - 036639/000001 - 12384478

--------------------------------------------------------------------------------

 

the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

(j)Successors/Assigns.  This Agreement shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Credit Agreement and the other Financing
Documents.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

4

MidCap / HTG / Amendment No. 1 (Revolver)

\\DC - 036639/000001 - 12384478

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, each of the parties have
caused this Agreement to be executed the day and year first above mentioned.

 

 

AGENT:

MIDCAP FUNDING IV TRUST, a Delaware statutory trust

By: Apollo Capital Management, L.P.,

its investment manager

 

By:Apollo Capital Management GP, LLC,

its general partner

 

 

By: ____/s/ Maurice Amsellem ______________

Name: Maurice Amsellem

Title: Authorized Signatory

 

 

 

LENDERS:

MIDCAP FUNDING IV TRUST, a Delaware statutory trust

By: Apollo Capital Management, L.P.,

its investment manager

 

By:Apollo Capital Management GP, LLC,

its general partner

 

 

By: _____/s/ Maurice Amsellem      _________

Name: Maurice Amsellem

Title: Authorized Signatory

 

 






MidCap / HTG / Amendment No. 1 (Revolver)

\\DC - 036639/000001 - 12384478

--------------------------------------------------------------------------------

 

BORROWERS:

 

HTG MOLECULAR DIAGNOSTICS, INC


By:     /s/ Shaun McMeans
Name: Shaun McMeans
Title:   CFO

 

 

 

MidCap / HTG/ Amendment No. 1 (Revolver)

